Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 7, 2017

                                     No. 04-16-00798-CR

                                     Sarah MARTINEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR5767
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER

         The Appellant’s Motion for Extension of Time to File Brief is Granted. The appellant’s
brief is due on March 31, 2017.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court